Citation Nr: 1212203	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection residuals of a torn meniscus of the left knee. 

3.  Entitlement to service connection for obstructive sleep apnea. 

4.  Entitlement to service connection for irritable bowel syndrome ("IBS"). 

5.  Entitlement to service connection for a left ankle/tendon disorder. 

6.  Entitlement to service connection for a right ankle/tendon disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The available evidence shows that the appellant served in the Reserves Officers' Training Corps ("ROTC") and the Army National Guard of Arizona from May 1996 to November 2005.  The dates of active duty, active duty for training ("ACDUTRA") and inactive duty for training ("INACDUTRA") are not verified.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Phoenix, Arizona, which denied service connection for the aforementioned claims.  Jurisdiction of the claims has since been transferred to the St. Paul, Minnesota, RO.

The Board has previously considered this appeal.  In October 2010, the Board remanded the claims for additional development, specifically, to attempt to locate additional records necessary to verify the appellant's service status.  Thereafter, in an October 2011 Supplemental Statement of the Case ("SSOC"), the VA Appeals Management Center (AMC) in Washington, DC, continued the denial of the claims.  The claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC. VA will notify the appellant if further action is required on his part.


REMAND

The appellant contends that a low back disorder, torn meniscus of the left knee, obstructive sleep apnea, IBS and bilateral ankle/tendon disorders were incurred during his training as part of the ROTC and/or Army National Guard.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This includes the duty to assist the claimant in obtaining evidence.  It also includes a heightened duty to assist in obtaining records in the possession of a federal agency, including service records. 

As noted above, in October 2010, the Board remanded the appellant's claims in order to attempt to verify his periods of ROTC, ACDUTRA and/or INACDUTRA service.  Of note was an action instructing the RO/AMC to contact the Defense Finance and Accounting Service ("DFAS") to request pay records that would indicate the appellant's duty status for ACDUTRA and INACDUTRA.  After three requests, in April 2011, DFAS finally responded to the AMC's request by sending two documents for completion, including a Form 180, Request Pertaining to Military Records.  Review of the claims folder as well as virtual VA records, however, indicates that this form was neither completed by the AMC, nor forwarded to the appellant for completion.  

In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the United States Court of Appeals for Veterans Claims has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

As information from DFAS may be relevant to deciding the appellant's claims, the Board finds that a remand is necessary so that the AMC can send this information to the appellant for completion. 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the two forms received from DFAS in April 2011 (including the Form 180) to the appellant and request that he complete them and return them to VA.  A reasonable amount of time should be allowed for him to return the documents.  Any negative response must be noted in the claims folder. 

2.  Thereafter, the completed forms should be sent to DFAS Indianapolis Records Management/JBDM to allow that office to attempt to locate the appellant's pay records for the purposes of attempting to verify his periods of ROTC, ACDUTRA and/or INACDUTRA service.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted, the appellant and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

							
_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


